                                              Case 4:21-cv-06190-JST Document 24 Filed 09/10/21 Page 1 of 2



                               1 Kevin E. Gilbert, Esq. (SBN: 209236)
                                 kgilbert@ohhlegal.com
                               2
                                 ORBACH HUFF + HENDERSON LLP
                               3 6210 Stoneridge Mall Road, Suite 210
                                 Pleasanton, CA 94588
                               4 Telephone: (510) 999-7908

                               5 Facsimile:   (510) 999-7918

                               6 Attorneys for Defendant
                                   CITY OF PETALUMA (erroneously sued herein as CITY OF PETALUMA and PETALUMA
                               7
                                   CITY COUNCIL)
                               8

                               9                                      UNITED STATES DISTRICT COURT
                              10                                   NORTHERN DISTRICT OF CALIFORNIA
                              11                                                OAKLAND DIVISION
ORBACH HUFF + HENDERSON LLP




                              12 Serafin “Stefan” Jose Perez Jr.,                               Case No. 21-cv-6190-JST
                              13
                                                             Plaintiffs,                        STIPULATION AND [PROPOSED]
                              14                                                                ORDER TO DISMISS PLAINTIFF’S
                                   v.                                                           COMPLAINT AGAINST DEFENDANTS
                              15                                                                CITY OF PETALUMA AND THE
                              16 The City of Petaluma, California, and                          PETALUMA CITY COUNCIL
                                   the Petaluma City Council,
                              17
                                                             Defendants.
                              18

                              19
                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                                   Stip and [Proposed] Order to Dismiss Plaintiff’s Complaint Against Defendants [21-cv-6190-JST]
                                              Case 4:21-cv-06190-JST Document 24 Filed 09/10/21 Page 2 of 2



                               1           COMES NOW the parties, by and through their respective counsel of record, and hereby
                               2 stipulate as follows:

                               3           Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff hereby
                               4 dismisses his Complaint against Defendants City of Petaluma and the Petaluma City Council

                               5 with prejudice. Each party shall bear their own costs and fees.

                               6           IT IS SO STIPULATED.
                               7 Dated: September 10, 2021                    LAW OFFICE OF D. GILL SPERLEIN
                               8
                                                                              By:    /s/ D. Gill Sperlein
                               9                                                      D. Gill Sperlein
                                                                                      Attorney for Plaintiff
                              10                                                      SERAFIN “STEFAN” JOSE PEREZ JR.
                              11
ORBACH HUFF + HENDERSON LLP




                                   Dated: September 10, 2021                  ORBACH HUFF + HENDERSON LLP
                              12

                              13                                              By:     /s/ Kevin E. Gilbert
                                                                                      Kevin E. Gilbert
                              14
                                                                                      Attorney for Defendant
                              15                                                      CITY OF PETALUMA

                              16

                              17

                              18

                              19
                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                               -1-
                                   Stip and [Proposed] Order to Dismiss Plaintiff’s Complaint Against Defendants [21-cv-6190-JST]
